OPINION — AG — ** DUAL OFFICE HOLDING — POSTAL CARRIER — SCHOOL BOARD ** ENROLLED HOUSE BILL NO. 1325, IS CONSTITUTIONAL TO THE EXTENT THAT IT PERMITS UNITED STATES RURAL MAIL CARRIERS TO SERVE ON SCHOOL BOARD. IF ANY POSITION WITHIN THE POSTAL DEPARTMENT IS A FEDERAL OFFICER IT WOULD BE A VIOLATION OF THE OKLAHOMA CONSTITUTION TO PERMIT SUCH AN OFFICER TO SERVE ALOS AS A SCHOOL BOARD MEMBER. (BOARD OF EDUCATION, FEDERAL EMPLOYEE, MAILMAN) CITE: 70 O.S. 411 [70-411], OPINION NO. 65-211, OPINION NO. 64-196, ARTICLE II, SECTION 12 (DALE F. CROWDER) ** SEE: OPINION NO. 71-219 (1971) **